In a proceeding pursuant to CPLR article 78 to compel appellants to remit back pay, etc., to petitioner for the period of his suspension, which, pending the hearing of formal charges against him, exceeded the statutory period of 30 days (see Civil Service Law, § 75, subd 3), the appeal is from a judgment of the Supreme Court, Suffolk County, entered August 28, 1974, which granted the application. Judgment reversed, on the law, without costs, and proceeding dismissed on the merits. Since the delay in holding the hearing which eventually resulted in petitioner’s discharge was due exclusively to his conduct in procuring repeated stays in his attempt to permanently. enjoin the hearing, he is in no position to invoke the statutory limit (Matter of Bentley v Henninger, 10 AD2d 900; cf. Matter of Amkraut v Hults, 21 AD2d 260). Latham, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.